Title: To Thomas Jefferson from Brissot de Warville, 19 April 1789
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas



Monsieur
No.1. rue gretryParis ce 19 Avril 1789

Une dame de ma Connoissance, L’Epouse de Colonel La Terriere maintenant etabli à philadelphie, desireroit rejoindre son Mari par un Vaisseau qui partiroit en Juin du havre. Je Lui ai parlé de Votre depart prochain. Seroit il possible qu’elle put s’embarquer sur le Navire qui Vous transportera? Ou bien connoissés Vous d’autres Vaisseaux? Je vous serai obligé de me repondre sur ces deux questions.
Les Elections qui m’ocupent dans ce Moment m’ont empeché d’avoir L’honneur de Vous aller Voir. J’espere me le procurer au premier Moment de libre. Je suis avec respect, Monsieur Votre très humble et très Obeissant serviteur

Brissot De Warville

